DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.
 
Status of claims
Claims 5-8, and 10 are pending.
All claims are currently rejected.
 
Response to Arguments
Applicant remarks on pages 6-8 that Wodnicki (US 20080264171) does not teach “decoding a plurality of time-delayed versions of a first data packet” occurring “subsequent to providing the plurality of time-delayed versions of the first data packet to the decoding circuitry”. 
Applicant’s remarks have been fully considered and found persuasive. 
However, new grounds of rejections have been issued in view of newly found prior art  Cogan et al., (US 20140243676) which teaches a method of provided digitally encoded waveform representative of a pulsing state to a delay circuitry (see paragraph 35), applying delays to the encoded waveforms (see 
Therefore, claims stand rejected. 

Withdrawn Rejections
Pursuant of applicant’s responses filed 11/16/2020, the double patenting rejection of claims 1, 3, and 5-12 have been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a memory on a handheld ultrasound probe…encoding circuitry on the handheld ultrasound probe…decoding circuitry on the handheld probe…”. However, the specification only discloses the simple circuitry in fig. 1A as being disposed in the handheld ultrasound probe, not the circuitry in fig. 1C with a memory. 


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 5-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wodnicki R.G., US 20080264171, hereafter referred to as “Wodnicki” in view of Bardelli et al., US 20140323871, hereafter referred to as “Bardelli” and Cogan, et al., US 20140243676, hereafter referred to as “Cogan”.

Regarding claim 5, Wodnicki teaches a method of controlling a plurality of pulser coupled to an plurality of ultrasonic transducer (see method of operating an imaging probe in paragraph 17), the method comprising: 
obtaining a plurality of master segments, including a first master segment and a second master segment (See paragraphs 34 for the plurality of control information for reach channel which provides timing and shape information (which encodes different transmit voltages according to paragraph 29) about the pulses to the pulser circuits. Paragraph 36 and fig. 6 indicate that the control information is in the form of packaged information, which is equivalent to “master segments”. Here, Wodnicki teaches a plurality of control information (at least the first and second master segment) since the different timing and shape information from the control information encode for different voltage outputs).
generating, from the first master segment, a first data packet comprising a first value representing a first reference voltage selected from a plurality of selectable reference voltages. (See multi-level transmitters (pulsers) 32 of figs. 5 and 6 and 58 of figs. 6 and 10. The control information are in the form of packaged information as indicated in paragraph 36, so that, a first data packet corresponds at least one of the plurality of packaged information. The transmitters are taught to select among a group of voltage levels to control an output stage to transducers. Also see fig. 2 for 0v, by way of example of a reference voltage) and a second value representing a first duration of a first pulse segment; (See V3 of fig. 2, by way of example and paragraph 28. The pulse segments correspond to a specific pulsing voltage). 
encoding the first data packet  (Paragraph 34 states “Generally, the multi-level reconfigurable array architecture includes components which generate encoded waveform descriptions which are communicated through the switching matrix 42 in the probe 12, to the multi-level transmitter cells 32”) with encoding circuitry (see encoder 54 in paragraphs 34-35) 
generating a plurality of time-delayed versions of the first data packet; (See paragraphs 50 and 51 and paragraph 36 for the packaged information)
providing the plurality of time-delayed versions of the first data packet to decoding circuitry on the handheld ultrasound probe (see paragraph 36 for providing the control signals to the waveform decoder 60); 
decoding the plurality of time-delayed versions of the first data packet with the decoding circuitry on the handheld ultrasound probe (see the “unwrapping” of the packaged information by the decoder 60 in paragraphs 36-37); 
transmitting one of the plurality of time-delayed versions of the first data packet to the pulser, the pulser being coupled to the ultrasonic transducer on the handheld ultrasound probe (see paragraph 32 and figs. 1, 5 and 10). 
in response to transmitting of the one of the plurality of time-delayed versions of the first data packet to the pulse, setting the pulse to a first state corresponding to the first reference voltage See figs. 2-3 and paragraphs 28 and 29 for the plurality of voltage states, for instance V1). 
generating, from the second master segment, a second data packet comprising a third value representing a second reference voltage selected from the plurality of selectable reference voltages and a fourth value representing a second pulse segment; (See paragraphs 28 and 29 which indicates multiple waveforms for corresponding multiple pulses having different voltages). 
encoding the second data packet  (Paragraph 34 states “Generally, the multi-level reconfigurable array architecture includes components which generate encoded waveform descriptions which are communicated through the switching matrix 42 in the probe 12, to the multi-level transmitter cells 32”) with encoding circuitry (see encoder 54 in paragraphs 34-35) 
generating a plurality of time-delayed versions of the second data packet; (See paragraphs 50 and 51 and paragraph 36 for the packaged information)
providing the plurality of time-delayed versions of the second data packet to decoding circuitry on the handheld ultrasound probe (see paragraph 36 for providing the control signals to the waveform decoder 60); 
decoding the plurality of time-delayed versions of the second data packet with the decoding circuitry on the handheld ultrasound probe (see the “unwrapping” of the packaged information by the decoder 60 in paragraphs 36-37); 
transmitting one of the plurality of time-delayed versions of the second data packet to the pulser, the pulser being coupled to the ultrasonic transducer on the handheld ultrasound probe (see paragraph 32 and figs. 1, 5 and 10). 
in response to the transmitting of the one of the plurality of time-delayed versions of the second packet to the at least one pulser of the plurality of pulsers, setting the pulser of the plurality of pulsers See figs. 2-3 and paragraphs 28 and 29 for the plurality of voltage states, for instance V2); 
wherein the plurality of selectable reference voltages comprises at least three reference voltages. (See paragraph 28 and 43).
Wherein the one of the plurality of time-delayed versions of the first data packet and the one of the plurality of time-delayed versions of the second data packet are transmitted serially. (In paragraph 29, Wodnicki states that “In some instances it may be desirable to be able to transmit multiple successive pulses on the same channel where each pulse has a different peak-to-peak voltage, as illustrated by the waveform 22 of FIG. 3”. Since each pulsing occurs per a specified waveform indicative of a specific control information to pulse at that specified voltage, the successive nature of the pulsing means the plurality of control information are successively or serially transmitted as recited). 
Wodnicki fails to teach obtaining a plurality of master segments from a memory on a handheld ultrasound probe.
However, Bardelli teaches an ultrasound imaging device 100 of fig. 2 (ultrasound probe of the instant application), with a storage unit 104 for storing memory tables regarding the pulsing clocks for transducer elements, whereby the storage provides the pulsing clock information, among other information, to the transducer elements, to facilitate pulsing of the transducer elements. (See paragraph 31).
Therefore, it would have been obvious to a skilled artisan in the field at the time of the invention to configure Wodnicki’s probe with Bardelli’s storage unit from which to acquire the packaged information regarding the pulsing of the transducer elements to improve the efficiency and accuracy of the device. See paragraphs 22-26 of Bardelli. 
Wodnicki in view of Bardelli does not teach an encoding circuitry, a decoding circuitry on a handheld ultrasound probe, and that the encoding step, the generating step, providing step, the decoding step and the transmitting step are performed in sequence. 
However, Cogan teaches waveform generators for generating delayed versions of a digitally-encoded waveform (see paragraph 39), a decoder 54 provided on a handheld ultrasound probe (see 12 of figs. 1 and 2) and a method of provided digitally encoded waveform representative of a pulsing state to a delay circuitry (see paragraph 35), applying delays to the encoded waveforms (see paragraph 38) and decoding said delayed encoded waveforms (paragraphs 35 and 46) and the signal presented to pulsers 50 and transmitters 18 in figs. 2 and 6. These steps are performed in sequence as recited in the claims. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Wodnicki with Cogan’s transmit waveform generation steps to reduce the power consumption. See paragraphs 20-22 of Cogan. 

Regarding claim 6, Wodnicki in view of Bardelli and Cogan teaches all the limitations of claim 5 above.
Wodnicki further teaches generating an acoustic ultrasound waveform segment using the ultrasonic transducer, in response to setting the pulser to the first state, wherein the acoustic ultrasound waveform segment has a magnitude that is determined by the first reference voltage. See paragraphs 26 and 27 for the description of how the transmitters drive the transducer elements to emit RF and see paragraph 28 for the generation of the waveform.

Regarding claim 7, Wodnicki in view of Bardelli and Cogan teaches all the limitations of claim 5 above.
Wodnicki further teaches wherein the at least one pulser of the plurality of pulsers comprises a first transistor and a second transistor (see fig. 7 and paragraph 38), and wherein the first packet comprises a value representing a first conductive state associated with the first transistor and a second conductive state associated with the second transistor (see paragraph 38 for the PMOS and the NMOS); and causing the first transistor to assume the first conductive state and the second transistor to assume the second conductive state based on the value representing the first conductive state associated with the first transistor and the second conductive state associated with the second transistor. See paragraph 38 for the description of the output stage where the output values are taught to match the respective voltages. Paragraph 44 includes that “a combination of any of these encoding/decoding techniques may be employed in accordance with embodiments of the invention”, and therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to provide a first and a second transistor as shown in fig. 7, in the embodiment in fig. 10, to conserve energy. See paragraph 38. 

Regarding claim 10, Wodnicki in view of Bardelli and Cogan teaches all the limitations of claim 5 above.
Wodnicki teaches a bipolar waveform to ultrasonic transducer using the pulser. (See paragraph 43).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wodnicki in view Bardelli and Cogan, as applied to claim 5 above, and further in view of Shifrin L., US 20050033168, hereafter referred to as “Shifrin”.

Regarding claim 8, Wodnicki in view of Bardelli and Cogan teaches all the limitations of claim 8 above. 
Wodnicki in view of Bardelli and Cogan fails to teach modulating the first packet across the plurality of pulsers to obtain spatial apodization.
However, Shifrin teaches in paragraphs 47 and 48 applying an apodization value to a digital-and-analog converter (DAC) so that “the amplitude of current pulses generated by said modulators 601, 602 is directly proportional to the product of said phase-rotating and apodization factors”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to applying an apodization value to Wodnicki’s steps as modified by Bardelli and Cogan, the way Shifrin does for improved resolution. See paragraph 12 of Shifrin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/FAROUK A BRUCE/Examiner, Art Unit 3793                                                                                                                                                                                        

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793